                    Case 20-10953-LSS           Doc 67       Filed 05/06/20        Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    SureFunding, LLC,1                                           Case No. 20-10953 (LSS)

                           Debtor.


    NOTICE OF AGENDA FOR MATTERS SCHEDULE FOR TELEPHONIC2 HEARING
    ON MAY 7, 2020, AT 12:00 P.M. (ET) BEFORE THE HONORABLE LAURIE SELBER
       SILVERSTEIN, AT THE UNITED STATES BANKRUPTCY COURT FOR THE
    DISTRICT OF DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                              #2, WILMINGTON, DE 19801


             MATTERS GOING FORWARD

1.           Sealed Motion by Justin Abernathy and Jason Abernathy for Protective Order in
             Connection with May 4, 2020 Depositions and May 12, 2020 Hearing with Respect to the
             Motions of the United States Trustee and Certain Noteholders to Dismiss the Above-
             Captioned Chapter 11 Case (filed May 4, 2020) [D.I. 59]

             Related Documents:

             a.    Motion of Justin Abernathy and Jason Abernathy for Expedited Hearing and
                   Shortened Notice Regarding Sealed Motion by Justin Abernathy and Jason
                   Abernathy for Protection Order in Connection with May 4, 2020 Depositions and
                   May 12, 2020 Hearing with Respect to the Motions of the United States Trustee
                   and Certain Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed
                   May 4, 2020) [D.I. 62]

             b.    Order Granting Motion of Justin Abernathy and Jason Abernathy for Expedited
                   Hearing and Shortened Notice Regarding Sealed Motion by Justin Abernathy and
                   Jason Abernathy for Protection Order in Connection with May 4, 2020 Depositions
                   and May 12, 2020 Hearing with Respect to the Motions of the United States Trustee
                   and Certain Noteholders to Dismiss the Above-Captioned Chapter 11 Case (filed
                   May 6, 2020) [D.I. 66]

              Objection              May 7, 2020 at 12:00 p.m. (ET)
              Deadline:


1
 The last four digits of the Debtor’s taxpayer identification number is 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.
2
  Any person who wishes to appear at the telephonic hearing must contact COURTCALL, LLC at 866-582-6878 to
register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
January 5, 2005; Revised May 11, 2018.
110177066
            Case 20-10953-LSS   Doc 67      Filed 05/06/20   Page 2 of 2



      Responses        None
      Received:

      Status:          This matter is going forward.




Dated: May 6, 2020                       FOX ROTHSCHILD LLP

                                         /s/ Thomas M. Horan
                                         Thomas M. Horan (DE Bar No. 4641)
                                         Daniel B. Thompson (DE Bar No. 6588)
                                         919 N. Market St., Suite 300
                                         Wilmington, DE 19899-2323
                                         Telephone: (302) 654-7444
                                         E-mail: thoran@foxrothschild.com
                                         E-mail: DanielThompson@foxrothschild.com

                                         Michael A. Sweet (admitted pro hac vice)
                                         325 California St., Suite 2200
                                         San Francisco, CA 94104-2670
                                         Telephone: (415) 364-5560
                                         E-mail: msweet@foxrothschild.com

                                         Gordon E. Gouveia (admitted pro hac vice)
                                         321 N. Clark St., Suite 1600
                                         Chicago, IL 60654
                                         Telephone: (312) 980-3816
                                         E-mail: ggouveia@foxrothschild.com

                                         Proposed Counsel to the Debtor and Debtor-
                                         in-Possession




                                        2
